Plaintiff’s automobile was damaged by fire while partly within defendant’s public garage. Appeal by defendant from a judgment in plaintiff’s favor. Judgment of the County Court of Rocldand county reversed on the law, -with costs, and the complaint dismissed, with costs, upon the ground that actionable negligence was not established. Lazansky, P. J., Carswell, Tompkins and, Johnston, JJ., concur; Young, J., dissents upon the ground that the spilling of the gasoline was a concurrent proximate cause of the fire.